Citation Nr: 1216216	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  05-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent prior to April 9, 2007 for the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July to October 1992 and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO that granted service connection and assigned a rating of 50 percent for PTSD, effective on July 26, 2004.  

In a July 2007 rating decision, the RO increased the rating to 70 percent, effective on April 9, 2007.  

In a July 2008 decision, the Board denied the Veteran's claim for a rating in excess of 50 percent for the period prior to April 9, 2007 and in excess of 70 percent beginning on April 9, 2007.

The Veteran appealed the portion of the decision to the Court of Apppeals for Veterans Claims (Court), that denied a rating in excess of 50 percent prior to April 9, 2007.  The Court issued an October 2009 Order that granted the Joint Motion for Remand (Joint Motion), vacating and remanding the matter of an initial rating in excess of 50 percent for the service-connected PTSD prior to April 9, 2007 for further action.

The Board then remanded the matter to the RO in November 2010 for additional development of the record.

In a January 2012 rating decision, the RO increased the rating to 70 percent, effective on July 26, 2004, which is the effective date for the grant of service connection for PTSD.  

In a March 2012 written brief, the Veteran's representative asserted that the Veteran is not satisfied with the current rating and sought a higher rating.  



FINDINGS OF FACT

For the period of the appeal prior to April 7, 2007, the service-connected PTSD is not shown to have been manifested by total occupational and social impairment; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including the maintenance of minimal personal hygiene; disorientation as to time or place; or memory loss for the names of close relatives or his own occupation or name. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 70 percent prior to April 9, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 including Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

Since the May 2005 rating decision on appeal granted service connection for PTSD, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel  in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel  held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a)  did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in August 2005.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with his claims file and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met. 


Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1  (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Analysis

The service-connected PTSD currently is rated as 70 disabling for the period of the appeal prior to April 9, 2007.

The rating criteria for rating mental disorders read as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

Based on a careful review of the record, the Board finds that the service-connected PTSD does not meet the criteria for the assignment of a rating higher than 70 percent prior to April 9, 2007. 

A higher rating of 100 percent is not warranted since total occupational and social impairment is not shown.  

A December 2004 letter from a private psychiatrist indicates he had been seeing the Veteran for approximately one month.  The Veteran complained of experiencing impatience, reduced sleep, increased startle response, panic attacks and worsened memory.  With medication, he had noticed an improvement in his anxiety and depression but still had temper tantrums and was clearly worried about hurting other people.  The Veteran was beginning to feel detached or estranged from other people, including his family and co-workers, and started to lose his ability to have loving feelings toward his wife and family.  He also had persistent symptoms of increased arousal, difficulty falling asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilence, and exaggerated startle response.  He was placed on restrictive duties in his civilian job by his physician.

A December 2004 VA PTSD evaluation indicated that the Veteran had symptoms consistent with severe and chronic PTSD and recurrent major depressive disorder.  The Veteran denied having current suicidal ideation, but did have frequent homicidal ideation with no intention of acting on it.  

Although the Veteran had control of these feelings, he was bothered by these thoughts and afraid they might become overwhelming at some point.  He reported getting easily angered and blowing up at his wife, but denied having any violence issues.  He had no patience with his children and sent them to a babysitter while his wife was working.  He was fearful and uncomfortable around crowds and preferred to be isolated and alone.  

Cognitively, the Veteran reported having difficulty with concentration and remembering things.  He experienced some anxiety and nervousness, a depressed mood most of the time, anhedonia, insomnia, psychomotor agitation, loss of energy, and feelings of worthlessness.

On mental status examination, the Veteran was noted to be generally open, cooperative, irritable and slightly anxious.  His speech was spontaneous, normal, coherent, clear, articulate, and slightly rapid at times.  There were no delusions or hallucinations, and his insight and judgment were fair.  His thought processes demonstrated slight suspiciousness, paranoia and distrust of others, but they were fairly logical and coherent for the most part.  There was also some evidence of slight obsessive-compulsive tendencies.  

The Veteran was given a GAF score of 50 to 55, which was noted to represent serious and moderate symptoms.

Another December 2004 VA evaluation for PTSD indicated that the Veteran reported having constant irritability, periods of explosive behavior with struggles to control aggressive impulses, and homicidal thoughts.  He complained of difficulty in concentrating on important tasks and engaging in repetitive time-consuming behavior.  In addition to PTSD, the Veteran had symptoms of recurrent major depressive disorder that included depressed mood, anhedonia, weight gain, fatigue, psychomotor agitation, and feelings of worthlessness.

The Veteran indicated that he had been a probation/parole office for 13 years and had performed well in his job until he returned from active duty in 2004.  Since that time, he had "no patience or tolerance" with his co-workser or parolees.  He was unable to focus on paperwork and tasks that he had to perform.  Since his job required him to carry a firearm and go into dangerous neighborhoods, he was concerned about being able to refrain from engaging in destructive behavior if threatened.

The Veteran reported having frequent verbal arguments with his wife and yelling at his children over small things, but not physically assaulting any family members.  He was extremely uncomfortable in social situations and refused to meet new people or answer the phone.  He spent virtually all of his time isolated from others when not at work and a lot of time was spent playing video games, which distracted him from his thoughts and memories.

The behavioral observations made during his 3-day evaluation showed that he was meticulously dressed.  Upon entering the office, he began to breathe heavily and his hands shook; he reported being very uncomfortable in confined spaces without windows and requested to be interviewed in another area.  His anxiety was reduced after moving to a larger room with several windows, but he still seemed agitated throughout the examination and his affect vacillated from angry to sorrowful.  

The Veteran denied suicidal thoughts but endorsed homicidal ideation, which occurred most frequently at work.  He also expressed some paranoid ideas.  The examiner indicated that the Veteran dealt with his PTSD symptoms through isolation and avoidance, which would likely aggravate his depressive symptoms.  He expressed concern over causing irreparable damage in the relationship with his wife and children.  A GAF score of 35 was assigned.

A March 2005 VA treatment record showed that the Veteran expressed similar complaints that included irritability, impatience, anger, difficulty in small places, paranoia, and anxiety attacks.  He reported having some benefits from the medication he was taking.  His overall appearance was appropriate and psychomotor activity was within normal limits.  His speech was spontaneous, clear, and coherent.  His thoughts were fairly organized and goal directed.  The feelings of paranoia did not appear to be suggestive of any psychosis or schizophrenia.  He described his mood as variably depressed, angry, inpatient and paranoid.  He did not endorse any current homicidal or suicidal ideations.  Overall judgment and insight were fair to good.  A GAF score of 70 was assigned.  

In May 2005, the Veteran was noted to be dressed casually and well groomed.  The social worker noted that he was agitated and vented about a prior visit with a psychiatrist and VA treatment in general.  His speech was normal, and his mood was anxious and irritated.  His affect was congruent with his mood, and significant mellowing occurred during the session.  He was oriented with good insight and good-to-fair judgment.  His thought processes were normal and there was no evidence of homicidal or suicidal ideation.  A GAF score of 60 was assigned.

The June 2005 treatment records showed that the Veteran complained of worsening symptoms and reported that his wife and teenage son were on the receiving end of most of his anger.  He expressed continued concern over carrying a firearm as part of his job and he described a recent arrest he made of a man at the court house who kept "mouthing off".  Due to the setting, the Veteran kept his rage checked.  He was given GAF scores of 65 and 55.

A July 2005 treatment record contains a GAF score of 70.  The veteran reported blowing up at his co-workers and family all of the time.  Although he still isolated, he had one friend who he liked to spend time with.  The medication did not help curb his irritability and anger.  One medication did "mellow" him, but also made him too drowsy.  His main problems were irritability and nightmares.  Objectively, he dressed appropriately, and his psychomotor activity was within normal limits.  His speech was spontaneous, clear and coherent.  His thoughts were fairly organized and goal directed.  No psychosis or mania was suggested or endorsed.  There were no homicidal or suicidal ideations and overall insight and judgment were fair to good.

In August 2005, the Veteran received a GAF score of 65.  His mood was anxious, and he was mildly fidgety.  His appearance was neat and appropriate, and psychomotor movements were within normal limits.  His thought processes were normal, logical and coherent.  There were no suicidal or homicidal ideation or hallucinations.  He was alert and oriented, and insight and judgment were good.  

The Veteran complained of ongoing nightmares, sleeping difficulties and impatience with his coworkers and family members.  He had several arguments with his wife about his impatience and frequently wanted to be alone.  He had trouble relaxing and managing his anger.  He was still employed as a probation officer.  

The Veteran denied having cognitive deficits, was frequently anxious around others, and overreacted to minor situations.  He was occasionally sad, but denied tearfulness or suicidal ideation.  Based on the session, the social worker indicated that the Veteran continued to struggle with irritability, nightmares, restlessness and isolation.  The Veteran indicated that he was better able to manage his anger and ability to relax.  

In an August 2005 session with a psychiatrist, the Veteran was assigned a GAF score of 55.  He reported that things on his job were okay, but he had several confrontations with coworkers and supervisors due to low stress tolerance and lack of patience.  He also indicated that the relationship with his wife was okay.  

The Veteran reported having occasional depression and no energy or motivation to do anything.  When not working, he isolated himself.  He also indicated that his concentration was not very good.  There was no psychomotor agitation or retardation; his speech was clear and fluent; his thoughts were logical and goal directed and negative for suicidal or homicidal ideation.  His insight and judgment were good, and his cognitive functioning was grossly intact.

The December 2005, January 2006, and March 2006 VA treatment records revealed no significant changes in his symptoms.  He continued to have problems with patience and isolation, but not in appearance, hygiene, speech or thought processes.  His judgment and insight were fair.  He was assigned GAF scores of 60 and 65.

At a September 2006 QTC VA examination, the Veteran reported having sleeping difficulties, nightmares, flashbacks, a dislike of being in crowds, marital problems, anger issues, and difficulty getting along with coworkers.

On the mental status examination, the Veteran was oriented within normal limited, and his appearance, hygiene and behavior were appropriate.  Affect and mood were abnormal with impaired impulse control and some unprovoked irritability and periods of violence that affected his motivation by avoidance of crowds and stressful situations.  He was easily angered and had mood swings.  His communication and speech were within normal limits, but concentration was impaired with difficulty understanding complex commands.  He was also unable to remember what he was told.  His panic attacks were noted to be near-continuous, but they did not affect his ability to function independently since he was still able to work.  There were no delusions or hallucinations.  

The Veteran's thought processes were noted to be appropriate.  His judgment was not impaired, and abstract thinking was normal.  His memory was moderately impaired, and suicidal or homicidal ideation was absent.  The examiner stated that there were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD that resulted in total social avoidance, hypervigilance, and being unable to have people stand behind him.  A GAF score of 35 was assigned.  

The examiner stated that the Veteran did not have difficulty performing activities of daily living, but had difficulty establishing and maintaining effective work/school and social relationships due to total social avoidance.  He was able to maintain effective family role functioning, but unable to perform recreation or leisurely pursuits due to total social avoidance.  He had difficulty understanding complex commands due to memory problems, but was not a threat to self or others.  

In an addendum, the examiner clarified the GAF score of 35 by stating that the Veteran had panic attacks every day almost constantly at work and missed 5 or 6 days of work per month.  He reported that his fellow employees covered for him because he isolated himself while there and was totally socially isolated.  The Veteran could also not learn new material due to a poor working memory and had extremely poor recent memory.

Undated statements from the Veteran's wife and sister stated that he was on edge, tense and short tempered.  They always argued and the Veteran screamed at her and their children over small things.

Based on this record, the Board finds that a rating of 100 percent is not assignable for the service-connected PTSD since the Veteran is not shown to have gross impairment in thought process or communication, delusions or hallucinations, gross inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation.  

Although he reported having some homicidal ideation and expressed concern over the potential consequences of carrying a firearm, he is not shown to be a persistent threat to self or others.  His concerns in this area were not confirmed by his treatment providers, and the Veteran recalled a situation when he was able to control his rage in a work setting.   

While the Veteran did report having some memory and concentration problems, they were not shown to be so severe that he was unable to recall the names of those close to him, his own occupation or his own name.  Significantly, he continued to work full time during the period in question and was still able to perform his job.  

The lowest GAF score of 35 suggests major impairment in most areas, but does not reflect an inability to function in most areas, gross impairment in communication, or being a persistent danger to self or others.  Other GAF scores were higher and did not reflect pronounced symptoms warranting the assignment of a 100 percent rating.

Accordingly, on this record, an increased rating of 100 percent is not assignable for the initial period of the appeal.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  In this regard, consideration is given to whether the disability picture exhibits marked interference with employment or frequent hospitalization. 

Third, when those two elements are met, the appeal must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 

In the present case, the Board finds that the rating criteria are adequate for the purpose of reasonably describing the level of disability for the period in question in this case.  The rating criteria not only take into account those symptoms listed in the criteria but include consideration of other symptoms manifested by the service-connected PTSD as they pertain to the different levels of impairment.  

Thus, the Board finds that the evidence does not present an unusual or exceptional disability picture to render the schedular criteria inadequate; therefore, no further discussion is required. 


ORDER


An initial rating in excess of 70 percent for the service-connected PTSD for the period of the appeal prior to April 9, 2007 is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


